                               Case 1:16-cr-00521-CM Document 85 Filed 12/11/18 Page 1 of 2



                                     ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                                                         Attorneys at Law
                                                                   100 Lafayette Street, Suite 501
                                                                        New York, NY 10013


                                                                                                         m fir !f'f>
FRANKLIN           A. RornMAN
)F.REMY ScHNE!DER                                                                                    t   ..?-ti           Tel: (212) 571,5500
                                                                                                                          Fax: (212) 571-5507
',_,_,                                    --·• ------7
                                                                                                                      Ac\ ~ ¥lo ~)
.ROBERT•.!.....S0LO.WA¥--- -                   •    ,- •
1
1·f'f1~tt:~D 1" Y
  '
·~~~~n
                                                                   .!
                                                                   I
                                                                                 'S ~ \£1v >u            t. I "- ')                              1__ 0 I '(

!:1 ~~;crnONlCL!_, y FILED I,
                                                                                                     k+:       ~      ~oo ,~ f"\.
\. DOC             #:_-----tl--J-:r- Jl
i  DA'fE rJ!_,ED:
! l....::::,;;-=..,-_:::-- -    -
                                           l2tt-0.- ·
                                            _:::-.::::::-:·:: ••
                                                                                                December 5, 2018

    Hon. Colleen McMahon
    United States District Chief Judge
    Southern District of New York
    500 Pearl Street
    New York, New York 10007                                                                                                            0~
                                    Re:     United States v. Dwaine Collymore
                                            1 6 Cr . 5 2 1 ( CM)                                                      ~k_ }itd._
                                                                                                                                        I er/ 11 / I'
    Dear Judge McMahon:

         David Stern and I represer.t Dwa1ne Collymore 1n the above-
    captioned case. Mr. Collymore is currently scheduled for
    sentencing before Your Honor on December :9 th , 2018. I am writing
    to request that the sentencing in this matter be adJourned. We
    are proposing February 1 st , 20l9 anytime in the afternoon, or
    January 25 th , 2019 in the morning prior to 12pm or between 1:30pm
    - 3:30pm.

         The reasons for this requested adJournment are the
    following: I am still recovering from rry recent unexpected
    surgery, and I will be oJt of the office during the last two
    weeks of December. Additionally we are still awaiting
    additional documents and information necessary to complete the
    sentencing submission.

         I have conferred with Ass~stant U.S. Attorney Jared Lenow
    and while the government does not object to a two week
    adjournment, Mr. Lenow recognizes that the defendant needs and
    1s requesting a longer adjournment.
        Case 1:16-cr-00521-CM Document 85 Filed 12/11/18 Page 2 of 2




Hon. Colleen McMahon
Dec. 5, 2018
Page Two

     Please have your chambers contact my office if you have any
questions.

      Thank you in advance for your consideration 1n this matter.



                                            Respectful   f~.'  \



                                            ~chneider

cc:   AUSA   Jared Lenow
      AUSA   Hagan Scotten
